Citation Nr: 1042818	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-40 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1957 to January 1958 and from October 1990 to May 1991.  
Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran was originally granted service connection for 
bilateral hearing loss in a rating decision dated March 1996; a 
noncompensable disability rating was assigned.  A September 2001 
rating decision continued the noncompensable rating.  In June 
2008, the Veteran filed a claim of entitlement to an increased 
(compensable) disability rating for the service-connected 
bilateral hearing loss.  His claim was denied in the September 
2008 rating decision.  The Veteran expressly disagreed with this 
denial and perfected his appeal by filing a substantive appeal 
[Form 9] in October 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the 
Veteran's bilateral hearing loss disability is currently 
manifested by no more than level II hearing impairment in the 
right ear and level II hearing impairment in the left ear.

2.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss disability is so exceptional or 
unusual that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability 
rating for service-connected bilateral hearing loss disability 
are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for referral for an increased disability rating 
for the Veteran's service-connected bilateral hearing loss 
disability on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable disability rating 
for his service-connected bilateral hearing loss disability.  
Essentially, the Veteran contends that his bilateral hearing loss 
symptomatology is more severe than is contemplated by the 
currently assigned noncompensable [zero percent] disability 
rating.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  
Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter dated August 2008, which notified him that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that your 
service-connected condition has gotten worse."  

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claim in the August 2008 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and the 
Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that VA 
would make reasonable efforts to request such records.  The 
Veteran was also informed that he would be afforded a VA 
examination, if necessary, to make a decision as to his claim.

The above-referenced letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  

The letter specifically indicated, "[i]f there is any other 
evidence or information that you think will support your claim, 
please let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 
38 C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the August 
2008 VCAA letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the VCAA letter instructed the 
Veteran that two factors were relevant in determining effective 
dates of increased rating claims: when the claim was received; 
and when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran was 
also advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment began, 
service medical records that the Veteran may not have submitted, 
and reports of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  

As indicated above, the August 2008 letter informed the Veteran 
of the evidence necessary to substantiate his claim for an 
increased rating for bilateral hearing loss.  The Veteran was 
informed of the schedular criteria which pertain to his specific 
service-connected disability in the September 2009 statement of 
the case (SOC).  The Board notes that the notice requirements 
under 38 U.S.C.A. § 5103 have undergone significant changes 
during the pendency of the Veteran's appeal.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) recently held 
that, for increased rating claims, notice provided to the Veteran 
under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of the 
effect of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores/Wilson v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board 
will proceed.

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding 
as to the notice requirements for downstream earlier effective 
date claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, and VA and private 
treatment records.  

Additionally, the Veteran was afforded a VA examination in August 
2008 as to his bilateral hearing loss disability.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
[the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion].  The Board therefore concludes that the VA 
examination report is adequate for schedular evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

As will be discussed in greater detail below, the August 2008 VA 
audiological examination addressed the effects of the Veteran's 
bilateral hearing loss disability on his daily life, and thus is 
adequate for rating the Veteran's disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007); see also 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  Moreover, the Veteran has submitted a 
recent statement detailing the functional effects of the service-
connected bilateral hearing loss disability.  See the October 
2009 VA Form 9.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claim.  He has retained the services of a representative and 
declined the opportunity to appear at a personal hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  

In evaluating service-connected hearing loss disability, 
disability ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold and as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000, and 4000 
cycles per second.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test (Maryland CNC) together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 1000 
hertz, and 70 dB or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever results 
is the higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  
Analysis

The Veteran seeks an initial disability rating in excess of the 
currently assigned noncompensable evaluation for his service-
connected bilateral hearing loss.  As explained in the law and 
regulations section above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.  

The Board observes that the August 2008 VA audiological 
examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
30
50
55
36.25
LEFT
20
40
50
55
41.25

Average puretone threshold was 36 decibels in the right ear with 
speech recognition ability of 88 percent, and average puretone 
threshold was 41 decibels in the left ear with speech recognition 
ability of 88 percent.  

This examination yielded a numerical designation of II in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination) and also a 
numerical designation of II for the left ear (0-41 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination).  Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.  

The Veteran also submitted a private audiological report dated 
August 2008, which demonstrates the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
65
70
51
LEFT
30
40
60
60
48

Average puretone threshold was 51 decibels in the right ear with 
speech recognition ability of 96 percent, and average puretone 
threshold was 48 decibels in the left ear with speech recognition 
ability of 96 percent.  

This examination yielded a numerical designation of I in the 
right ear (50-57 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and also a 
numerical designation of I for the left ear (42-49 percent 
average puretone threshold, with between 92 and 100 percent 
speech discrimination).  Entering the category designations into 
Table VII, a disability percentage evaluation of zero percent is 
for assignment under Diagnostic Code 6100.  Accordingly, this 
private audiological report did not afford the Veteran.

The Board has considered the application of 38 C.F.R. § 4.86 
(2010) [exceptional patterns of hearing impairment] as to the 
results of both audiological examinations.  However, the 
Veteran's hearing loss disability does not meet the criteria 
under that section.  More specifically, the Veteran's hearing 
evaluations do not show a result of 30 dB or less at 1000 Hz and 
70 dB or more at 2000 Hz, as would be required for application of 
Table IVA under 38 C.F.R. § 4.86(b).  The Veteran also does not 
meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four 
specified frequencies is not 55 dB or more in either ear.  

Critically, the Board notes that the August 2008 VA examiner 
reported the effects of the Veteran's bilateral hearing loss 
disability on his daily life.  Specifically, the examiner noted 
that the Veteran reported "that hearing loss interferes with 
hearing and understanding his children and grandchildren."

The Board has no reason to doubt that the Veteran experiences 
hearing loss and hearing difficulty understanding his children 
and grandchildren.  Indeed, the presence of hearing loss 
disability is a prerequisite for service connection.  See 
38 C.F.R. § 3.385 (2010).  With respect to the assignment of an 
increased disability rating, however, the question that must be 
answered is whether the schedular criteria have been met.  These 
criteria are specific and, as explained above, the Veteran's 
hearing loss disability is not of sufficient severity to warrant 
an increased rating.
In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's bilateral hearing loss 
disability under the pertinent criteria.

Moreover, the record on appeal demonstrates that the Veteran is 
also diagnosed with nonservice-connected otitis media.  See, 
e.g., the VA treatment record dated December 2007.  The Veteran 
is not competent to distinguish between problems caused by the 
hearing loss disability and those caused by the otitis media.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

Accordingly, the medical evidence of record indicates that a 
noncompensable disability rating has been correctly assigned by 
the RO under the VA Schedule for Rating Disabilities.  The Board 
thus finds that the Veteran's bilateral hearing loss disability 
was properly rated under Diagnostic Code 6100 throughout the 
course of the appeal.  The Board therefore concludes that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable disability rating his service-connected bilateral 
hearing loss disability.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).  

The Veteran's claim for an increased disability rating was 
received on June 25, 2008.  Therefore, the relevant time period 
under consideration is from June 25, 2007 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the relevant time period 
under consideration.  As indicated above, the Veteran was 
originally service-connected for bilateral hearing loss in March 
1996; the noncompensable disability rating has been in effect 
since that time.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected bilateral hearing loss disability was more or less 
severe during the appeal period.  The Veteran has pointed to 
none.  Accordingly, the noncompensable evaluation has been 
properly assigned for the time period of June 25, 2007 to the 
present.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 2008), 
there is a three-step inquiry for determining whether a veteran 
is entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
the final report of the examination to facilitate determinations 
regarding extraschedular consideration.  The Court noted that 
unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether an extraschedular rating is warranted.  See Martinak, 21 
Vet. App. at 455.

The Board again notes that the August 2008 VA examiner addressed 
the functional effects caused by the Veteran's bilateral hearing 
loss disability.  Specifically, the VA examiner indicated that 
the Veteran experiences "difficulty hearing and understanding 
his children and grandchildren."  This report is consistent with 
the recent statement of the Veteran in which he indicated that he 
is "unable to interact with people."  See the VA Form 9 dated 
October 2009.  In that statement, the Veteran further indicated 
that he is unable to drive as a result of his service-connected 
bilateral hearing loss.  Notably, the Veteran also attributes 
this impairment to nonservice-connected "auditory canal 
disease" [otitis media].  As indicated above, the Veteran is not 
competent to differentiate between distinguish between problems 
caused by the hearing loss disability and those caused by the 
otitis media.  See Espiritu, supra.  Critically, there is no 
competent medical evidence which demonstrates that the Veteran is 
unable to drive solely as a result of his service-connected 
bilateral hearing loss.  

The Board has taken the Veteran's report of functional impairment 
into consideration, but finds that the impact of the Veteran's 
bilateral hearing loss symptomatology on his daily life is not so 
exceptional or unusual to that referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

With respect to marked interference with employment, there is no 
specific evidence in the record that the Veteran's bilateral 
hearing loss disability has caused a marked interference with 
employment, over and above that which is contemplated in the 
disability rating now assigned.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Additionally, the medical reports do not identify an exceptional 
or unusual clinical picture as a result of the service-connected 
bilateral hearing loss disability.  There is no evidence that the 
Veteran has been frequently hospitalized as a result of this 
disability.  

In summary, for the reasons set out above, the Board finds that 
the evidence does not support the proposition that the Veteran's 
service-connected bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards so 
as to warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).  Therefore, referral of this case to 
appropriate VA officials for consideration of the assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

For reasons and bases stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim for 
a compensable disability rating for his bilateral hearing loss 
disability.  The claim is therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating for 
service-connected bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


